UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 85-0410612 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address, zip code and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of July 28, 2010, there were 43,984,572 shares of the Registrant’s $.01 par value Common Stock outstanding. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 3-4 As of June 30, 2010 As of December 31, 2009 Consolidated Income Statements (unaudited) 5-6 For the three months ended June 30, 2010 and 2009 For the six months ended June 30, 2010 and 2009 Consolidated Statements of Cash Flows (unaudited) 7 For the three months ended June 30, 2010 and 2009 For the six months ended June 30, 2010 and 2009 Notes to Consolidated Financial Statements (unaudited) 8-29 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 30-49 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49-50 PART II.OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50-51 Item 6. Exhibits 51 Signature 51 References throughout this document to the Company, “we,” “our,” “ours” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q (this “10-Q”) contains “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”) and the federal securities laws.Any statements that do not relate to historical or current facts or matters are forward-looking statements.Examples of forward-looking statements include all statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, the impact of reductions in reimbursements and other changes in government reimbursement programs, the Separation and REIT Conversion Merger, the outcome and costs of litigation, projected expenses and capital expenditures, growth opportunities, ability to refinance our indebtedness on favorable terms, plans and objectives of management for future operations, compliance with and changes in governmental regulations and environmental compliance costs and liabilities associated with our centers.You can identify some of the forward-looking statements by the use of forward-looking words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “should,” “may” and other similar expressions, although not all forward-looking statements contain these identifying words. We caution you that any forward-looking statements made in this 10-Q are not guarantees of future performance and that you should not place undue reliance on any of such forward-looking statements.The forward-looking statements are based on the information currently available and are applicable only as of the date of this report or, in the case of forward-looking statements incorporated by reference, as of the date of the filing that includes the forward-looking statements. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements as a result of, but not limited to, the factors described in this 10-Q (see Part II, Item 1(A)) and those described in our filings with the SEC, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2009 and our Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2010. You should also carefully consider the risks described in this 10-Q (see Part II, Item 1(A)) and in our 2009 Annual Report on Form 10-K (see Item 1A – “Risk Factors”).The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.There may be additional risks of which we are presently unaware or that we currently deem immaterial.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS (in thousands) June 30, 2010 December 31, 2009 (Note 1) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $62,310 and $55,402 at June 30, 2010 and December31, 2009, respectively Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ See accompanying notes. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (in thousands, except share data) June 30, 2010 December 31, 2009 (Note 1) Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Income taxes payable - Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, zero shares issued and outstanding as of June 30, 2010 and December 31, 2009 - - Common stock of $.01 par value, authorized 125,000,000 shares, 43,980,405 and 43,764,240 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit (183,841 ) (204,012 ) Accumulated other comprehensive loss, net (1,020 ) (3,029 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (unaudited) (in thousands, except per share data) For the Three Months Ended June 30, 2010 June 30, 2009 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $73 and $96, respectively Transaction costs - Loss on sale of assets, net - 40 Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes (295 ) (708 ) Loss on disposal of discontinued operations, net of related taxes - (7 ) Loss from discontinued operations, net (295 ) (715 ) Net income $ $ Basic earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net - (0.02 ) Net income $ $ Diluted earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.01 ) (0.02 ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (unaudited) (in thousands, except per share data) For the Six Months Ended June 30, 2010 June 30, 2009 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $163 and $203, respectively Transaction costs - Loss on sale ofassests, net - 40 Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes (596 ) (1,760 ) Loss on disposal of discontinued operations, net of related taxes - (315 ) Loss from discontinued operations, net (596 ) (2,075 ) Net income $ $ Basic earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.01 ) (0.05 ) Net income $ $ Diluted earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.01 ) (0.05 ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) For the For the Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles (474 ) (474 ) (948 ) (876 ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - 53 - Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (4,871 ) (11,599 ) (11,193 ) (21,667 ) Restricted cash Prepaid expenses and other assets (1,670 ) (392 ) (238 ) Accounts payable (1,527 ) (5,063 ) Accrued compensation and benefits (4,362 ) (3,907 ) Accrued self-insurance obligations Income taxes payable (290 ) - - Other accrued liabilities (2,457 ) (5,571 ) 13 (825 ) Other long-term liabilities (4,144 ) (5,099 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (10,656 ) (13,137 ) (27,714 ) (25,002 ) Purchase of leased real estate - (3,275 ) - (3,275 ) Proceeds from sale of assets held for sale - - - Net cash used for investing activities (10,656 ) (16,412 ) (27,714 ) (26,103 ) Cash flows from financing activities: Principal repayments of long-term debt and capital lease obligations (16,036 ) (2,075 ) (36,976 ) (21,687 ) Payment to non-controlling interest - - (2,025 ) - Distribution to non-controlling interest - (549 ) (69 ) (860 ) Proceeds from issuance of common stock - 7 - 20 Net cash used for financing activities (16,036 ) (2,617 ) (39,070 ) (22,527 ) Net increase in cash and cash equivalents (4,273 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our,” “ours,” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business Our subsidiaries provide long-term, post-acute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 202 healthcare centers in 25 states as of June 30, 2010. Proposed Restructuring On May 24, 2010, we announced a plan to restructure our business by separating our real estate assets and our operating assets into two separate publicly traded companies, subject to the approval of our stockholders and other conditions.The plan consists of certain key transactions including the reorganization, through a series of internal corporate restructurings, such that (i) substantially all of the Company’s owned real property and related mortgage indebtedness owed to third parties will be held or assumed by Sabra Health Care REIT, Inc., a Maryland corporation and a wholly owned subsidiary of the Company (“Sabra”) and (ii) substantially all of the Company’s operations and other assets and liabilities will be held or assumed by SHG Services, Inc., a Delaware corporation and a wholly owned subsidiary of the Company (“New Sun”).The Company will distribute to its stockholders on a pro rata basis all of the outstanding shares of New Sun common stock (the “Separation”).The Company will then merge with and into Sabra, with Sabra surviving the merger as a Maryland corporation and the Company’s stockholders receiving shares of Sabra common stock in exchange for their shares of the Company’s common stock (the “REIT Conversion Merger”).Shares of New Sun common stock and Sabra common stock are both expected to trade on the NASDAQ Global Select Market.Following the Separation and REIT Conversion Merger, New Sun will change its name to Sun Healthcare Group, Inc.The Separation and REIT Conversion Merger are expected to be completed in the fourth calendar quarter of 2010. Transaction Costs Our results of operations for the three and six months ended June 30, 2010 include $2.2 million of transaction costs related to the proposed restructing, which consist primarily of professional services. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States (“GAAP”) for interim financial statements.In our opinion, the accompanying interim consolidated financial statements are a fair statement of our financial position at June 30, 2010, and our consolidated results of operations and cash flows for the three-month and six-month periods ended June30, 2010 and 2009, respectively.These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations of the Securities and Exchange Commission.The accompanying unaudited consolidated financial statements reflect all adjustments, consisting of only normal recurring items.Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December 31, 2009, which are included in our Annual Report on Form 10-K for the year ended December31, 2009 (the “2009 Form 10-K”). The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) disclosure of significant contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals, and income taxes. Actual results could differ from those estimates. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (the “FASB”) issued revised guidance for disclosures of fair value measurements.The guidance requires additional disclosures regarding transfers between defined categories ofquality and reliability and prescribes a rollforward of activity in the lowest category (i.e. Level 3).Disclosures regarding transfers are required beginning January 1, 2010 and the Level 3 rollforward is to be disclosed in reporting periods beginning after December 15, 2010.Since we had no transfers between categories, the additional disclosures are not applicable to us for the periods presented. Reclassifications Certain reclassifications have been made to the prior period financial statements to conform to the 2010 financial statement presentation.Primarily, we have reclassified the results of operations of one divested center (see Note 4 – “Discontinued Operations”) for all periods presented to discontinued operations within the income statement, in accordance with GAAP. (2)Long-Term Debt and Capital Lease Obligations Long-term debt and capital lease obligations consisted of the following as of the periods indicated (in thousands): June 30, 2010 December 31, 2009 Revolving credit facility $
